DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 3/15/2022 amended claims 13, 17, 19 and 21.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejections over Finke and the 35 USC 102 rejection over Beilfuss from the office action mailed 12/16/2021; therefore these rejections are withdrawn.  Neither applicant’s amendments nor arguments addressed below are persuasive in overcoming the 35 USC 103 rejection over Beilfuss from the office action mailed 12/16/2021; therefore this rejection is maintained below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 16-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Beilfuss et al., US Patent Application Publication No. 2012/0110899 (hereinafter referred to as Beilfuss).
Regarding claims 13-14, 16-18 and 26, Beilfuss discloses a lubricating oil composition for use in engine oils using diesel fuel (as recited in claim 13) (Para. [0002]) comprising a mineral base oil (as recited in claims 13 and 17) (Para. [0051] and see Example 5 of Beilfuss) to which is added at least 500 ppm dimethylolurea (as recited in claims 13-14 and 26) (Para. [0016]) and additives, including antioxidants (as recited in claim 18) (Para. [0010]).      
Beilfuss does not explicitly disclose the release of formaldehyde under temperature and pressure condition in a combustion chamber as recited in claim 13.  
It is the position of the examiner that as Beilfuss explicitly discloses the components of instant claim 13 that the composition of Beilfuss would inherently have the properties associated with the composition of claim 13.  	

Regarding claims 19-24 and 27-28, see discussion above.  

Allowable Subject Matter
Claims 15, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: trioxane condensation and reaction and polymeric compounds are well-known for use in engine oil lubricant compositions comprising synthetic base oils.  The same can be said for formaldehyde and derivatives thereof.  However, the prior art does not teach unreacted trioxane compounds used as formaldehyde-releasing compounds as additives in synthetic base oils for use in engine oil lubricant compositions.    

Response to Arguments
Applicant’s response filed 3/15/2022 regarding claims 13-14, 16-24 and 26-28 have been fully considered and are not persuasive in light of the Beilfuss reference discussed above.  
Applicant argues that the amendment including a synthetic base oil overcomes the Beilfuss reference.  This argument is not persuasive.  Beilfuss explicitly discloses the presence of aliphatic or aromatic hydrocarbons, alkylbenzenes, and mixtures thereof in paragraphs 0039 and 0044 – examples of synthetic base oils. 
Applicant also argues that Beilfuss discloses a concentration of formaldehyde-releasing compound that is below the claimed concentration.  This argument is also not persuasive.  Paragraph 0049 explicitly discloses a concentration of dimethylolurea (and similar compositions) being present at a concentration of preferably at least 200 ppm, and gave 500 ppm as an example.  It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage using a higher concentration than 500 ppm from the disclosure of Beilfuss with a reasonable expectation of success.  
Finally, applicant argues that the obviousness rejection over Beilfuss is overcome by a showing of unexpected results.  This argument is not persuasive.  
In order to demonstrate unexpected results applicant must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicant have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulation from the instant specification require very specific trioxane compounds present in a very narrow concentration which is broadly recited in the instant, independent claims.  Also, applicant uses a Group III base oil in the lone example formulation which is generally a mineral oil and not a synthetic oil as is presently claimed.  For these reasons applicant has not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771